UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6443



CLAUDE DELMUS SHAFER,

                                           Petitioner - Appellant,

          versus


EDWARD   PEREZ,    Warden;    CHUCK    KILGORE,
Disciplinary   Hearing   Officer;   BUREAU   OF
PRISONS; JOHN DOES,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-00-1173-5)


Submitted:   June 20, 2002                 Decided:   June 26, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claude Delmus Shafer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Claude     Delmus   Shafer   appeals    the     district   court’s   order

dismissing without prejudice his petition filed under 28 U.S.C.

§ 2241 (1994).     Shafer’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).            The magistrate judge

recommended that relief be denied without prejudice due, in part,

to Shafer’s failure to exhaust administrative remedies and warned

Shafer   that     failure    to   file      timely     objections    to    this

recommendation could waive appellate review of a district court’s

order based upon the recommendation.         Despite this warning, Shafer

failed to object to the portion of the magistrate judge’s report

recommending dismissal without prejudice for failure to exhaust

administrative remedies. The district court adopted the magistrate

judge’s recommendation to dismiss with action without prejudice for

failure to exhaust administrative remedies.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.             See Wright v.

Collins, 766 F.2d 841, 844-46 (4th Cir. 1985); see also Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (failure to file specific

objections to particular conclusions in magistrate judge’s report,

after being warned of consequences, waives further review). Shafer

has waived appellate review by failing to object to the magistrate


                                     2
judge’s recommendation to dismiss the action without prejudice for

failure to exhaust administrative remedies. Accordingly, we affirm

the judgment of the district court. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                3